 

Exhibit 10.1

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

THIRD AMENDMENT

TO

COMPANION DIAGNOSTICS AGREEMENT

 

This Third Amendment (“Third Amendment”) shall be effective as of this 7th day
of March, 2018 (“Amendment Effective Date”), by and between Epizyme, Inc.,
having a place of business at 400 Technology Square, 4th Floor, Cambridge,
Massachusetts 02139, U.S.A. (“Epizyme”) and Eisai Co., Ltd., having a place of
business at Koishikawa 4-6-10, Bunkyo-ku, Tokyo 112-8088, Japan (individually
“Eisai” and collectively with Epizyme, “Pharmaceutical Partners”), on the one
side, and Roche Molecular System, Inc., having a place of business at 4300
Hacienda Drive, Pleasanton, California 94588, U.S.A (“RMS”), on the other side,
as an amendment to the Companion Diagnostics Agreement dated 18th December 2012,
as first amended on 31 May 2013 and second amended on 16 November 2015 (the
“Second Amendment”) (collectively, the “Agreement”). Capitalized terms used in
this Third Amendment and not defined in this Third Amendment shall have the
meanings ascribed to them in the Agreement.

 

WHEREAS, Pharmaceutical Partners and RMS have agreed to the Project Plan as
Attachment 1 to the Second Amendment of the Agreement (the “Current Project
Plan”);

 

WHEREAS, the studies for [**] described in the Current Project Plan are
necessary for registration of the RMS Product in Japan; and

 

WHEREAS, the Parties agree that Eisai shall conduct the study needed for
obtaining regulatory approval for both the RMS Product and the Pharmaceutical
Partners Product in Japan and the milestone payment for [**] shall be modified
according to [**].

 

NOW, THEREFORE, in consideration of the agreements contained herein, and other
good and valuable consideration, the receipt and sufficiency of which each Party
acknowledges, the Parties hereby agree as follows:

 

1.

Amendment of Project Plan

“[**]” specified in the current Project Plan attached as Attachment 1 to the
Second



--------------------------------------------------------------------------------

 

Amendment is hereby amended and restated in its entirely as follows:

 

[**]

 

 

Milestones payments:

The milestone payment for [**], which is specified in the Payment Plan attached
as Exhibit B to the Agreement and will be paid to RMS by Pharmaceutical
Partners, is hereby amended and restated in its entirety and will be paid in
accordance with the following amended and restated Payment Plan:

 

Notwithstanding Section 1 and 6 of the Letter Agreement dated as of March 12,
2015 by and between Epizyme and Eisai, Eisai shall be responsible for the
following payment in the amount of [**] United States Dollars ($[**]).  RMS
shall issue invoices in accordance with the following Schedule:

 

MS#

Amount

Invoice Schedule

Payment Schedule

RMS send Invoice to:

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

$850,000 (US$)

[**]

[**]

 

For the purpose of clarification, this payable amount shall be fixed and
Pharmaceutical Partners shall not be required to pay additional amount to RMS
even though the [**].  Should Pharmaceutical Partners request [**], then the
Parties may agree to modify the payable amount above, in which case any agreed
increase will be invoiced to [**] as agreed by the Parties.

 

2.

The [**] provided by RMS shall only be used in research relating to [**] (the
“Study”). Eisai shall not distribute or release the [**] to any person other
than the Third Party Agents (as defined in Section 8.8 of the Agreement)
specifically named below, and shall ensure that no other parties are allowed to
take or send the [**] to any location outside the address of the Third Party
Agents named below, unless written permission is obtained from RMS. Eisai shall
ensure that the Third Party Agents named below will comply with the terms and
conditions of the Agreement.

 

[**]

 



--------------------------------------------------------------------------------

 

 

3.

This Amendment is effective and shall become part of the Agreement as of the
Amendment Effective Date.

 

4.

Except as provided herein, all other terms and conditions of the Agreement
remain unchanged and in full force and effect.

 

5.

This Amendment may be signed in any number of counterparts (facsimile and
electronic transmission included), each of which shall be deemed an original,
but all of which shall constitute one and the same instrument. After facsimile
or electronic transmission, the Parties agree to execute and exchange documents
with original signature.

 

 

 

[Signature Page Follows]






--------------------------------------------------------------------------------

 

 

The Parties have executed this Amendment, by their duly authorized
representatives.

 

 

ROCHE MOLECULAR SYSTEMS, INC.

 

EPIZYME, INC.

By:  /s/ Joakim Jagorstrand

 

By:  /s/ Susan E. Graf

Name:  Joakim Joagorstrand

 

Name:  Susan E. Graf

Title:  Lifecycle Leader

 

Title:  Chief Business Officer

Date:  March 9, 2018

Date:  March 8, 2018

 

 

 

 

EISAI CO., LTD.

 

 

By:  /s/ Yasunobu Kai

 

 

Name:  Yasunobu Kai

 

 

Title:  Chief Planning Officer

Oncology Business Group

 

 

Date:  8 March, 2018

 

[g201805080102103132346.jpg]

 

 






--------------------------------------------------------------------------------

 

 

 

March 7, 2018

EPIZYME, INC.
400 Technology Square, 4th Floor,
Cambridge, Massachusetts 02139
U.S.A
Attention: President and CEO

Re:Responsibility of the milestone payment specified in the Companion
Diagnostics Agreement with Roche Molecular Systems. Inc. (“RMS”)

Dear Sir:

Reference is hereby made to (a) the Amended and Restated Collaboration and
License Agreement dated as of March 12, 2015, by and between Eisai Co.,
(“Eisai”) and Epizyme, Inc. (“Epizyme”), (b) the Companion Diagnostics Agreement
dated December 18, 2012, as amended by the First Amendment thereto dated May 31,
2013, the Second Amendment thereto dated November 16, 2015 and the Third
Amendment thereto (the “Third Amendment”) dated March 7, 2018 (collectively,
“RMS Agreement”), by and between Epizyme and Eisai, on the one side, and RMS on
the other side and (c) the side letter agreement dated as of March 12, 2015 (the
“Side Letter”) by and between Epizyme and Eisai regarding the RMS Agreement
(collectively, the “Original Agreements”).  Capitalized terms used in this
letter agreement and not defined in this letter agreement shall have the same
meanings ascribed to them in the Original Agreements.

Further to our discussions, we are writing this letter to confirm and clarify
our mutual understandings and agreement with regard to our respective
responsibilities for the milestone payments specified in the Payment Plan
attached as Exhibit B of the RMS Agreement.

 

1.

Pursuant to the Payment Plan attached to the RMS Agreement and Section 1 of the
Side Letter, Epizyme shall be responsible to pay RMS the entire amounts of
milestone payments specified in the Payment Plan attached as Exhibit B of the
RMS Agreement, including the milestone payment for [**].



--------------------------------------------------------------------------------

 

 

2.

Notwithstanding the foregoing, the Parties agree and acknowledge that Eisai
shall bear the cost of the two payments of US$[**] each (totaling US$[**]) set
forth under the heading “Milestone payments” in paragraph 1 of the Third
Amendment (and shall pay such amounts to RMS directly as set forth in the Third
Amendment) and Epizyme shall, subject to the immediately following sentence, pay
to RMS the third payment, in the amount of US$850,000, as set forth under the
heading “Milestone payments” in paragraph 1 of the Third Amendment.  After the
payment of such third payment by Epizyme to RMS, Epizyme will issue an invoice
to Eisai for such cost and Eisai shall reimburse such cost to Epizyme within
[**] after receipt of such invoice from Epizyme.

 

3.

Except expressly amended hereby, all terms of the Original Agreements shall
remain in full force and effect.

We should be grateful if you sign the enclosed copy of this letter to indicate
your understanding and acceptance of its contents, and return the signed copy to
us.

Very truly yours,

By: /s/Yasunobu Kai

Name: Yasunobu Kai
Title:Chief Planning Officer, Oncology Business Group

AGREED AND ACCEPTED:

EPIZYME, INC.

 

By: /s/Susan E. Graf

Name: Susan E. Graf
Title:Chief Business Officer

Date Signed: 3/9/18

 

 

